DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 12/9/20, Applicant, on 6/9/21, amended claims 1 and 8 and cancelled claims 6 and 13. Claims 1-5, 7-12, and 14-16 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC § 103 rejections of claims 1-5, 7-12, and 14-16 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7636917 to Darling et al. (hereafter referred to as Darling) in view of U.S. Patent Application Publication Number 2015/0288571 to Baughman et al. (hereafter referred to as Baughman).
As per claim 1, Darling teaches:
A system for predictive load balancing for a digital environment, comprising: a computing device comprising a memory, a processor, and a non-volatile data storage device (Col. 14 lines 54-61 teach network load balancing software may optionally perform monitoring to analyze and determine whether resources should be reallocated.  For example, the network load balancing software may monitor the processor utilization of different network-load-balancing-related functions.  The actual reallocation may also optionally be performed automatically by the network load balancing software in an offline or online mode. Col. 27 lines 22-28 teach the allotment for target application endpoint allotment response 1804 may be completed using one or more allotment schemes.  By way of example, a token allotment scheme 1806 and a percentage allotment scheme 1808 are illustrated. Token allotment scheme 1806 is a unit-based allotment scheme, and percentage allotment scheme 1808 is a time-based allotment scheme. Col. 59 lines 41-48 teach operating environment 4000 includes a general-purpose computing device in the form of a computer 4002, which may comprise any (e.g., electronic) device with computing/processing capabilities.  The components of computer 4002 may include, but are not limited to, one or more processors or processing units 4004, a system memory 4006, and a system bus 4008 that couples various system components including processor 4004 to system memory 4006.(See also Cols. 59-61)).
an environment monitor comprising a first plurality of programming instructions stored in the memory operable on the processor, wherein the first plurality of programming instructions, when operating on the processor, cause the computing device to: (Col. 14 lines 54-61 teach network load balancing software may optionally perform monitoring to analyze and determine whether resources should be reallocated.  For 
monitor an environmental condition on a computational node of a networked computer gaming environment over time,  the environmental condition comprising a condition within a computer game operating on the computational node (Col. 20 lines 19-30 teach at block 1402, health and load information at a host is determined. For example, health and load information 1206 for applications-316(2) may be ascertained by health and load infrastructure 1202(2) and stored in health and load table 1204(2) at host 108(2).  At block 1404, the determined health and load information is disseminated to load balancing units. Col. 24 lines 50-60 teach A group of hosts 108(1), 108(2), 108(3) .  . . 108(11), and 108(12) are illustrated along with load balancing units 106(1), 106(2) .  . . 
store time series data on the non-volatile data storage device, the time series data comprising changes of the environmental condition at a series of time points (Col. 3. lines 15-24 teach at (3), load balancing infrastructure 106 forwards the request from 102(1) to host 108(2) (in this example).  Load balancing infrastructure 106 may consider one or more of many factors when selecting a host 108 to which the request is to be forwarded, depending on which implementation(s) described herein are being employed.  For example, load balancing infrastructure 106 may take into account: the application health and/or load information of each host 108, session information relating to client 102(1) as stored at a host 108, and so forth. Col. 14 lines 54-61 teach network load 
and an automated planning service module comprising a second plurality of programming instructions stored in the memory operable on the processor, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to: (Col. 14 lines 54-61 teach network load balancing software may optionally perform monitoring to analyze and determine whether resources should be reallocated.  For example, the network load balancing software may monitor the processor utilization of different network-load-balancing-related functions.  The actual reallocation may also optionally be performed automatically by the network load balancing software in an offline or online mode. Col. 16 lines 1-11 teach the target load balancing state may differ from the current load balancing state during a transitional period for a state directive change. For example, the target load balancing state and the current load balancing state are both initially set to active. A problem with host 108 and/or an application 316 thereof is detected and the target load balancing state directive is switched to draining. Col. 59 lines 41-48 teach operating environment 4000 includes a general-purpose computing device in the form of a computer 4002, which may comprise any (e.g., electronic) device with computing/processing capabilities.  The components of computer 4002 may include, but are not limited to, one or more processors or processing units 4004, a system memory 4006, and a system bus 4008 that couples various system components including processor 4004 to system memory 4006.(See also Cols. 59-61)).
retrieve the time series data from the non-volatile data storage device (Col. 20 lines 19-30 teach at block 1402, health and load information at a host is determined. For example, health and load information 1206 for applications-316(2) may be ascertained by health and load infrastructure 1202(2) and stored in health and load table 1204(2) at host 108(2).  At block 1404, the determined health and load information is disseminated to load balancing units. Col. 24 lines 50-60 teach a group of hosts 108(1), 108(2), 108(3).  . . 108(11), and 108(12) are illustrated along with load balancing units 106(1), 106(2).  . . 106(u).  Each line represents membership linkage or inclusion among the group of hosts 108(1, 2.  . . 12).  The group of hosts 108(1, 2.  . . 12) form a membership of nodes that work together to propagate heartbeat information to load balancing units 106.  Col. 27 lines 22-28 teach the allotment for target application endpoint allotment response 1804 may be completed using one or more allotment schemes.  By way of example, a token allotment scheme 1806 and a percentage allotment scheme 1808 are illustrated. Token allotment scheme 1806 is a unit-based allotment scheme, and percentage allotment scheme 1808 is a time-based allotment scheme).
changing the load on the computational node based on the load forecast by changing a game control, the game control comprising a limitation on the operation of the computer game operating on the computational node (Col. 23 line 62- Col. 24 line 3 teaches the target load balancing state may differ from the current load balancing state during a transitional period for a state directive change. For example, the target load balancing state and the current load balancing state are both initially set to active.  A problem with host 108 and/or an application 316 thereof is detected and the target load balancing state directive is switched to draining. Col. 12 line 61- Col. 13 line 2 teach 
Darling teaches determining loads based on current demand and modifying the computational nodes based upon that demand, but does not explicitly teach a predictive analysis that results in a load forecast that utilizes simulation models which is taught by the following citations from Baughman:
perform a predictive analysis using the time series data, the predictive analysis resulting in a load forecast for the computational node (Paragraph Number [0004] teaches receiving one or more variables associated with an event. Generating, by at least one computing device, a model to forecast future demand based on the one or more variables.  Determining, by the at least one computing device, a load to provision one or more servers to meet the future demand. The load is based on the model. Paragraph Number [0058] teaches demand projection engine 80 creates a model for projecting 
Both Darling and Baughman are directed load balancing in a computer network. Darling discloses determining loads based on current demand and modifying the computational nodes based upon that demand. Baughman improves upon Darling by teaching a predictive analysis that results in a load forecast that utilizes simulation models. One of ordinary skill in the art would be motivated to further include a predictive analysis that results in a load forecast that utilizes simulation models, to efficiently pre-allocate resources proactively instead of reactively which would increase through put and maximize resource usage.
As per claim 8, claim 8 recites a method that is substantially similar to the method that is performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claims 2 and 9, the combination of Darling and Baughman teaches each of the claim limitations of claims 1 and 8 respectively.
In addition, Darling teaches:
wherein the load on the computational node is changed by adding computational nodes (Col. 12 line 61- Col. 13 line 2 teach network load balancing infrastructure as realized in software, for example, may be scaled out by moving the network load balancing infrastructure (or part thereof) from devices that are shared with hosts 108 to devices that are not shared with hosts 108.  Also, as alluded to above for FIG. 6, another device 602(4) may be added to the network load balancing infrastructure to provide additional forwarding functionality, additional classifying functionality, additional functionality of both types, and so forth. Col 41 lines 25-33 teach DAM 2202 is a distributed, in-memory table of "atoms" 2304 (e.g., keyword-value pairs, with optional 
As per claims 3 and 10, the combination of Darling and Baughman teaches each of the claim limitations of claims 1 and 8 respectively.
In addition, Darling teaches:
wherein the load on the computational node is changed by reallocating computing resources from other nodes to the computational node 
As per claims 4 and 11, the combination of Darling and Baughman teaches each of the claim limitations of claims 1 and 8 respectively.
In addition, Darling teaches:
further comprising a connector module, wherein a node may utilize the connector module to communicate and exchange data with other nodes to facilitate load balancing (Col. 16 lines 45-55 teach hosts 108 communicate health and load information 1206 to load balancing units 106 using communication linkage 1210.  The bi-directional communication of health and load information 1206, as indicated by the double-pointed arrow, refers to a two-way communication from load balancing units 106 to hosts 108 that provides certain completeness, coherency, correctness, etc. such that hosts 108 and/or load balancing units 106 may fail independently of one another.  Such two-way communications from load balancing units 106 to hosts 108 are described further below with particular reference to FIG. 15).
As per claims 5 and 12, the combination of Darling and Baughman teaches each of the claim limitations of claims 1 and 8 respectively.
In addition, Darling teaches:
wherein the time-series data further comprise user contribution to system load 
As per claims 7 and 14, the combination of Darling and Baughman teaches each of the claim limitations of claims 1 and 8 respectively.
In addition, Darling teaches:
wherein the time-series data further comprise scheduled events (Col. 27 lines 20-37 teach percentage allotment scheme 1808 determines available relative capacity in a similar manner.  However, instead of tokens, these determined available relative capacities per application endpoint are provided to classifier 304 along with a duration timer 1810.  Classifier 304 allocates target application endpoints to incoming connection requests in accordance with these available relative capacity percentages until expiration of duration timer 1810. For percentage allotment scheme 1808, classifier 304 maintains a running record of application endpoint allocations to adhere to the allotted percentages and keeps track of time for duration timer 1810.  When the timer expires, classifier 304 then requests another percentage allotment using target application endpoint allotment request 1802)
As per claims 15 and 16, the combination of Darling and Baughman teaches each of the claim limitations of claims 1 and 8 respectively.
Darling teaches determining loads based on current demand and modifying the computational nodes based upon that demand, but does explicitly teach a predictive analysis that results in a load forecast that utilized simulation models which is taught by the following citations from Baughman:
wherein the predictive analysis is performed using simulations based on the time series data (Paragraph Number [0004] teaches receiving one or more variables associated with an event. Generating, by at least one computing device, a model to forecast future 
with a threshold level of error (e.g., 2%, 5%, 10%, etc.). The threshold level of error is determined during the training by comparing actual demand with predicted demand.  Once the model is trained, demand projection engine 80 then simulates web data traffic demands associated with different characteristics of an event (e.g., for a golf tournament, the scores, popular golf players, etc.). Paragraph Number [0123] teaches an example flow to train an event forecast model in accordance with aspects of the present invention.  In embodiments, a demand projection server trains an event forecast model, such as a linear regression model which is trained with historical information by using a regularized stochastic gradient decent. Paragraph Number [0132] teaches the linear regression model is trained and applied to a future time horizon to produce a spike curve from predicted burst events.  As such, a simulator/modeling application stored by the demand server can be used to simulate a tournament into the future for the production of all burst events by using a spike adjusted forecast as shown in curve 306 in FIG. 5).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.

Response to Arguments
Applicant’s arguments filed 6/9/2021 have been fully considered but they are moot or not found to be persuasive in light of the revised rejection presented above.
Applicant argues that the previously cited Darling reference does not teach the newly amended portions including the new limitations recited by the independent claims and new claims. (See Applicant’s Remarks, 6/9/2021, pgs. 6-10). Examiner notes that this argument is moot in light of the new citations from Darling that are applied to the amended claim language. Specifically, Examiner notes that the citations from Darling include the monitoring of applications and load management as applications are used. As such, Examiner asserts that the Darling reference does teach the load balancing of the system as a result of changes internal to a computer application running on the system. Examiner is not persuaded by the distinctions Applicant is attempting to make.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624